from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered December 11, 2006. The order granted that part of the motion of defendants Saatchi & Saatchi Rowland, Inc. (formerly Saatchi & Saatchi Business Communications, Inc.) and CB Richard Ellis to dismiss the first, third, and fourth causes of action against defendant Saatchi & Saatchi Rowland, Inc. (formerly Saatchi & Saatchi Business Communications, Inc.) and the first amended complaint against defendant CB Richard Ellis and granted that part of the motion of defendant Vanteon Corporation to dismiss the first amended complaint against it.
It is hereby ordered that said appeal is unanimously dismissed without costs.
*1264Same memorandum as in First Am. Commercial Bancorp, Inc. v Saatchi & Saatchi Rowland, Inc. (55 AD3d 1264 [2008]). Present—Hurlbutt, J.P., Martoche, Smith, Green and Pine, JJ.